Title: To Thomas Jefferson from Albert Gallatin, 19 August 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Treasury Department August 19th. 1802.
          
          The Secretary of the Treasury, respectfully represents to the President of the United States, that Joshua Head, collector of customs for the port of Waldoborough (Massachusetts) has failed in rendering his quarterly accounts, none later than those for the quarter ending on the 30th september, last, having been received: nor has he, from that time, rendered any weekly, or other return, whatever, of the monies received and paid by him. A letter, a copy of which is hereunto annexed, was, on the 21st. June last, written to him on that subject, to which no answer has been received. Under those circumstances, it becomes the duty of the Secretary of the Treasury, to submit to the President, the propriety of removing that officer from his employment.
          Respectfully submitted by his very obdt. Servant
          
            Albert Gallatin
          
        